DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7, 35, 37, 38 and 44 is/are rejected under 35 U.S.C. 103 as obvious over Ellis et al. (US 9,249,674) in view of Molter et al. (US 20150152735 A1), and Sezer et al. (US 20150007581A1).
As applied to claims 35, 37, 38 and 5-7, Ellis et al. teach a method for making a cooled airfoil assembly for a turbine engine comprising casting an airfoil assembly (100) having an airfoil (102), with an airfoil cooling air passage (116), extending from a platform (110), with a platform cooling air passage (132) having a breakout opening (160) in a slashface (126) of the platform; forming a connecting passage (140) between 
Ellis et al. teach that the airfoil (102) with cooling air passages (116) are made conventionally (col. 5, lines 8-30, implying made by the conventional casting method) and further teach that the platform cooling air passage (132) and the breakout opening (160, Fig. 8) are formed by a conventional casting process (col. 7, lines 6-18, col. 8, lines 2-4, 17-22).  
Ellis et al. teach the connecting passage is formed in the wall between the cooling air passage and the platform cooling air passage but does not explicitly teach that the forming of the connecting passage is done by inserting a tool into the breakout opening (which is at the opening of platform cooling air passage) to form the connecting passage through a wall of the platform cooling air passage into the airfoil cooling air passage.
Molter et al. teach that it is well-known to cast an airfoil blade assembly (10) having an airfoil extending from a platform, an airfoil cooling air passage, and a platform cooling air passage as a one-piece casting (paragraphs [0007], [0017] and [0019], Fig. 1).  Molter et al. further teach that platform cooling air passages (48, Fig. 1) are formed by machining such as conventional drilling, laser drilling, or electrical discharge machining (paragraph [0022]). 
Sezer et al., teach that it is well-known to form cooling passages into the shroud block segments by either casting or machining (paragraph [0006]) and further teach 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the method of Ellis et al. with a machining tool as a passage forming tool, as taught by Molter et al. and Sezer et al., as an effective means of forming the connecting passage between the airfoil and platform cooling passages at desired orientation and shape in an economical and repeatable manner.  
Furthermore, it would have been a common sense approach to use a line-of sight machining by introducing the machining tool into the existing breakout opening (160) of Ellis et al. to form the connecting passage as such approach would provide the shortest distance and most straight access to the wall of the platform cooling air passage.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to insert the machining tool of Sezer et al. into the breakout opening of Ellis et al. as an effective means of forming the connecting passage in the most precise, economical and repeatable manner.
  
Claims 2-4 and 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al. (US 9,249,674) in view of Molter et al. (US 20150152735 A1) and Sezer et al. (US 20150007581A1) as applied to claims 35 and 37 above, and further in view of Wiedemer et al. (US 7,270,173).
As applied to claims 2-4 and 41-43, the combination of Ellis et al., Molter et al. and Sezer et al. teaches the invention cited including casting the airfoil assembly but does not explicitly teach wherein the casting comprises forming an investment core with 
Wiedemer et al. teach a method wherein an airfoil is fabricated by investment casting a metallic alloy in an investment mold around the cores.  Wiedemer et al. teach in FIGS. 1 and 2, the tip portion (23) of the refractory metal element (13) includes a portion 26 which is embedded in the wax pattern (14) and another portion (27) that extends beyond the tip edge (24) of the wax pattern (14). The non-embedded portion (27) serves the purpose of locating and holding the core during the casting process. The embedded portion 26 serves as a portion of the ceramic core which, when removed by a leaching process or the like, forms a cavity within the superalloy casting (abstract, lines 1-16, col. 1, lines 11-19, col. 3, lines 4-10, lines 43-67, col. 4, lines 1-19, Figs. 1-4). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide casting of Ellis et al. as modified by Molter et al. and Sezer et al. with investment core, printout and leaching step, as taught by Wiedemer et al., as an enhanced means of holding and positioning the core during the casting and removing the core after casting that results in forming the desired cavities and passages (i.e., cooling air passages in airfoil and platform) in precise size, shape and location within the blade.

Claims 2, 3, 41 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al. (US 9,249,674) in view of Molter et al. (US 20150152735  as applied to claims 35 and 37 above, and further in view of Hagan et al. (US 10,041,357).
As applied to claims 2, 3, 41 and 42, the combination of Ellis et al., Molter et al. and Sezer et al. teaches the invention cited including casting the airfoil assembly but does not explicitly teach wherein the casting comprises forming an investment core with a printout forming the platform cooling air passage and the breakout opening (as in claims 2 and 41) and wherein the casting further comprises holding a portion of the printout to hold the investment core during casting (as in claims 3 and 42).
Hagan et al. teach a method wherein an airfoil (20) is fabricated by investment casting a metallic alloy in an investment mold around the cores (52, Fig. 4), with each of the cores (52) include a printout portion (52a) that facilitates supporting the cores in the mold and also serves to form the inlets (54) of the cooling passages (48/50).  Furthermore, the cores (52) include sections that correspond to the above-described portions of the cooling passages (48/50) with regard to the inlets (54), outlet slots (56), and intermediate passage portions 58 (col. 4, lines 1-12, Figs. 1 and 4). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide casting of Ellis et al. as modified by Molter et al. and Sezer et al. with investment core and printout, as taught by Hagan et al., as an enhanced means of holding and positioning the core during the casting that results in forming the desired cavities and passages (i.e., cooling air passages in airfoil and platform) in precise size, shape and location within the blade.

Claims 4 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al. (US 9,249,674) in view of Molter et al. (US 20150152735 A1), Sezer et al. (US 20150007581A1) and Hagan et al. (US 10,041,357) as applied to claims 3 and 42 above, and further in view of Wiedemer et al. (US 7,270,173).
As applied to claims 4 and 43, the combination of Ellis et al. as modified by Molter et al., Sezer et al. and Hagen et al. teaches the invention cited including investment casting the airfoil assembly but does not explicitly teach the step of leaching away the investment core.
Wiedemer et al. teach a method wherein an airfoil is fabricated by investment casting a metallic alloy in an investment mold around the cores.  Wiedemer et al. teach in FIGS. 1 and 2, the tip portion (23) of the refractory metal element (13) includes a portion 26 which is embedded in the wax pattern (14) and another portion (27) that extends beyond the tip edge (24) of the wax pattern (14). The non-embedded portion (27) serves the purpose of locating and holding the core during the casting process. The embedded portion 26 serves as a portion of the ceramic core which, when removed by a leaching process or the like, forms a cavity within the superalloy casting (abstract, lines 1-16, col. 1, lines 11-19, col. 3, lines 4-10, lines 43-67, col. 4, lines 1-19, Figs. 1-4). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide casting of Ellis et al. as modified by Molter et al., Sezer et al. and Hagan et al. with the leaching step, as taught by Wiedemer et al., as an enhanced means of removing the core after casting that results in forming the desired cavities and passages (i.e., cooling air passages in airfoil and platform) in precise size, shape and location within the blade.
Claim(s) 8, 36 and 45 is/are rejected under 35 U.S.C. 103 as obvious over Ellis et al. (US 9,249,674) in view of Molter et al. (US 20150152735 A1) and Sezer et al. (US 20150007581A1) as applied to claims 35 and 37 above, and further in view of Ellis et al. (US 8,851,846).
As applied to claims 8 and 45, the combination of Ellis et al. ‘674, Molter et al., and Sezer et al. teaches the invention cited including Ellis et al. ‘674 teach installing plug (138) to close the breakout opening (160) but does not explicitly teach that the closing of plug is by brazing.  Ellis et al. ‘846 teach a method of making a cooled airfoil assembly for a turbine engine wherein a breakout opening is plugged by conventional method such as brazing (col. 8, lines 35-37). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to braze the plug of Ellis et al. ‘674/Molter et al./Sezer et al., as taught by Ellis et al. ‘846, as an effective means of securing the closure plug by conventional means in an economical and repeatable manner to control the flow of the air into the passage.
As applied to claim 36, the combination of Ellis et al. ‘674, Molter et al., and Sezer et al. teaches the invention cited including Ellis et al. ‘674 teach installing plug (138) to close the breakout opening (160). Ellis et al. ‘846 teach a method of making a cooled airfoil assembly for a turbine engine wherein a breakout opening is plugged by any conventional method such as welding or brazing (col. 8, lines 35-37).  
However, the combination of Ellis et al. ‘674/Molter et al./Sezer et al./Ellis et al. ‘846 does not explicitly teach that the closing of plug is by plating a plug over the breakout opening.  At the time of the invention’s filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art, to have incorporated into .

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al. (US 9,249,674) in view of Molter et al. (US 20150152735 A1) and Sezer et al. (US 20150007581A1) as applied to claim 35 above, and further in view of Dalton et al. (US 8,070,421).
As applied to claims 9 and 10, the combination of Ellis et al., Molter et al., and Sezer et al. teaches the invention cited including casting the airfoil assembly and closing the breakout opening by a plug but does not explicitly teach that after the closing the slashface is subjected to finishing step (as in claim 9) and by grinding (claim 10).
Dalton et al. teach that is well-known in the art of turbine engine manufacturing to affix a plug (14, Fig. 1) in a shroud crossfeed aperture of the cooled component (vane assembly 15, Fig. 1) followed by subjecting the plug (14) and outer surface to a finishing 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have subjected the slashface and plug of Ellis et al. as modified by Molter et al. and Sezer et al., to a grinding surface finishing step, as taught by Dalton et al., as an effective means of providing the desired finished outer surface to the blade based on the required design and operating environment.

Claims 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al. (US 9,249,674) in view of Molter et al. (US 20150152735 A1) and Sezer et al. (US 20150007581A1) as applied to claim 35 above, and further in view of Fukue et al. (US 6,190,130).
As applied to claims 33 and 34, the combination of Ellis et al., Molter et al., and Sezer et al. teaches the invention cited including Ellis et al. further teaching extending the platform cooling air passage (132) along a pressure side (106, Figs. 8, 10) of the airfoil but does not explicitly teach wrapping the platform cooling air passage around a leading edge of the airfoil.
Fukue et al teach a method of making a gas turbine moving blade/airfoil (151, Figs. 3a-3b) wherein platform (101) cooling air passage (112, 113) wraps around a leading edge of the airfoil (Fig. 3a, col. 7, lines 3-9, 45-53).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have wrapped the platform cooling air passage around a leading edge of the airfoil of Ellis et al. as modified by Molter et al. and Sezer et al., as .

Response to Arguments
Applicant's arguments filed 02/02/2021 have been fully considered but they are not persuasive. 
The two independent claims 35 and 37 are similar in scope and Applicant’s main arguments are directed to the rejection of claims 35 and 37.
Regarding the rejection of claims 5-7, 35, 37, 38 and 44 over the art of record Applicant argues in Remarks (page 2, 1st full paragraph) that “The combination of Ellis, Molter, and Sezer fails to reach the claimed method. To whatever extent Ellis discloses a connecting passage, Ellis is totally silent regarding how that passage is formed and merely teaches that the main plenum and cooling passages can be formed by casting. Molter merely discloses the well-known methods of casting to form an airfoil assembly and drilling film cooling holes into the exterior of a platform surface. And Sezer merely teaches an EDM probe inserted into a plenum for forming surface features along a sidewall. A person of ordinary skill simply has no motivation to form a connecting passage through a wall of a platform cooling air passage using the EDM probe of Sezer. Furthermore, Sezer provides no suggestion or motivation for inserting a tool into a breakout opening and forming a connecting passage as described in the claim. Indeed, Sezer is silent with regard to how or where the disclosed EDM probe is inserted into the plenum for the formation of surface features.”

Applicant further argues that the applied combination of art is improper as impermissible hindsight since the office action relies on information gleaned solely from Applicant’s specification (Remarks, page 2, 2nd full paragraph) and further argues that the rationale for supporting the combination is based on picking and choosing individual st paragraph).  
The examiner respectfully disagrees with such arguments.  In response to these applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Finally, Applicant argues that the examiner’s position that it would have been a common sense approach to use a line-of sight machining by introducing the machining tool into the existing breakout opening of Ellis et al. to form the connecting passage is not taught from any of the art of record and is taken from Applicant’s disclosure with the benefit of hindsight (Remarks, page 3, 1st paragraph).
The examiner respectfully disagrees with such arguments.  It is unclear to the examiner if the Applicant is actually trying to argue that the common knowledge that the shortest distance from a point A to a point B is a straight line must have been taken 
As for the independent claim 37 and other dependent claims 2-10, 33-34, 36 and 38-45, Applicant mainly relies on the same arguments that have been addressed by the examiner as outlined above.
As such, the rejections of claims 2-10 and 33-45 over the art of record are maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412.  The examiner can normally be reached on M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                             05/07/2021